J-S05013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    GARY PAUL MILLER                           :
                                               :
                      Appellant                :   No. 681 WDA 2017

              Appeal from the Judgment of Sentence April 13, 2017
     In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0000080-2016,
                            CP-07-CR-0000102-2016


BEFORE:      OLSON, J., OTT, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                                 FILED APRIL 17, 2018

        Appellant, Gary Paul Miller, appeals from the judgment of sentence

entered on April 13, 2017, following his guilty plea to flight to avoid

apprehension and failure to comply with registration requirements.1           We

affirm.

        We briefly summarize the facts and procedural history of this case as

follows. On October 30, 2015, police officers went to Appellant’s residence

to question him about an alleged sexual assault. Appellant left the residence

before speaking with police and his whereabouts were unknown for almost

two months. Police located Appellant on December 16, 2015. Appellant fled

when he saw a police officer approach him, but the officer apprehended him.

____________________________________________


1   18 Pa.C.S.A. §§ 5126 and 4915.1, respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S05013-18



At the time, Appellant was subject to sexual offender registration for a prior

crime and he had not complied with registration requirements for the time

period    between     October     and    December    of   2015.    As   such,   the

Commonwealth charged Appellant with the aforementioned crimes, in

separate criminal informations.         The trial court consolidated the cases and

Appellant entered an open guilty plea to both charges on March 27, 2017.

On April 13, 2017, the trial court sentenced Appellant to 18 to 36 months of

imprisonment for flight to avoid apprehension, with a consecutive sentence

of 33 to 66 months for failure to comply with registration requirements.

Appellant filed a motion for reconsideration, which the trial court denied on

April 18, 2017. This timely appeal followed.2

       On appeal, Appellant presents the following issue for our review:


          Whether the [trial c]ourt abused its discretion in
          sentencing Appellant to consecutive sentences at the top
          of the standard range on each of the charges for an
          aggregate sentence of fifty-one to one hundred two (51-
          102) months?

Appellant’s Brief at 10.

       In sum, Appellant avers:


____________________________________________


2 Appellant filed a notice of appeal on May 8, 2017. The same day, the trial
court ordered Appellant to file a concise statement of errors complained of
on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely on May
26, 2017. The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
May 30, 2017.



                                           -2-
J-S05013-18


      Appellant contends that the sentence imposed is the result of
      bias and ill will towards him, and not the result of careful
      consideration of the relevant sentencing factors. In its rationale
      for the sentence, the [trial c]ourt stated that it believed that
      sentences at the high end of the standard range, and
      consecutive to one another, was appropriate.             Appellant
      disagrees, contending that the current offenses were essentially
      part of a single criminal episode. It was alleged that [A]ppellant
      ran from the police and continued to make himself unavailable
      from October 30th until December 16th. While he admitted to
      two separate offenses (the [f]light and [f]ailure to [c]omply
      charges), it was part of a common plan. As such, [A]ppellant
      submits that sentences lower within the standard range and
      concurrent with one another would have been appropriate.

Appellant’s Brief at 14.

      Such a claim implicates the trial court’s discretion to impose sentence.

See Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

“A challenge to the discretionary aspects of sentencing does not entitle an

appellant to review as of right.” Commonwealth v. Griffin, 149 A.3d 349,

353 (Pa. Super. 2016) (citation omitted). Instead, an appellant must satisfy

a four-part test to invoke this Court’s jurisdiction. Id.   In order to invoke

this Court's jurisdiction to address such a challenge, an appellant must

satisfy the following four-part test:

      the appellant must (1) file a timely notice of appeal pursuant to
      Pa.R.A.P. 902, 903; (2) preserve the issues at sentencing or in a
      timely post-sentence motion pursuant to Pa.R.Crim.P. 720; (3)
      ensure that the appellant's brief does not have a fatal defect as
      set forth in Pa.R.A.P. 2119(f); and (4) set forth a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code under 42 Pa.C.S.A. § 9781(b).

Id.




                                        -3-
J-S05013-18



      Appellant has complied with the first three requirements above.

However, Appellant has failed to raise a substantial question.

      [A]     defendant may raise a substantial question where       he
      receives consecutive sentences within the guideline ranges if the
      case involves circumstances where the application of the
      guidelines would be clearly unreasonable, resulting in an
      excessive sentence; however, a bald claim of excessiveness due
      to        the consecutive nature        of        a sentence will
      not raise a substantial question.    See Commonwealth          v.
      Moury, 992 A.2d 162, 171–172 (Pa. Super. 2010) (“The
      imposition          of consecutive,         rather          than
      concurrent, sentences may raise a substantial question in    only
      the most extreme circumstances, such as where the
      aggregate sentence is unduly harsh, considering the nature of
      the crimes and the length of imprisonment.”)[.]

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013).

      Here, Appellant’s contention is a bald claim of excessiveness.

Appellant concedes that he committed two separate crimes and received

standard range sentences for each crime. However, he complains that the

trial court sentenced him consecutively. He does not argue that the

sentences are clearly unreasonable based upon the nature of the crimes and

the length of imprisonment.       Because Appellant has failed to raise a

substantial question, we deny his request for review.

      Judgment of sentence affirmed.




                                    -4-
J-S05013-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2018




                          -5-